PER CURIAM:
Trenton C. Thomas was convicted by a jury of unlawful possession of cocaine1 and of several weapons offenses.2 The prosecution of Thomas was initiated after police recovered from the trunk of Thomas’ automobile a machine gun, ammunition, and a battery cable bag containing crack cocaine with a street value of approximately $6700. On appeal, Thomas contends, that his convictions must be reversed because, according to Thomas, the judge had declared a mistrial before the jury returned its verdict of guilty. All three members of the court agree that this contention does not warrant reversal. Each judge has stated his or her reasons in a separate concurring opinion.
Thomas has also made a number of other claims of error. These claims are rejected for the reasons stated in footnote 4 to Judge Schwelb’s opinion.

Affirmed.


. See D.C.Code § 33-541(a) (1998). The jury acquitted Thomas of the greater offense of armed possession of cocaine with intent to distribute it (PWID), in violation of D.C.Code §§ 33-541(a)(1), 22-3202 (1996).


. Thomas was found guilty of possession of a prohibited weapon, D.C.Code § 22-3214 (1996); carrying a pistol without a license, § 22-3204(a); possession of an unregistered firearm, § 6-2311(a) (1995), and unlawful possession of ammunition, § 6-2361(3). He was acquitted of possession of a firearm during a crime of violence or dangerous offense (PFCV), § 22-3204(b).